                 Case 2:20-cv-00858-RFB-BNW Document 88
                                                     85 Filed 08/20/21
                                                              08/19/21 Page 1 of 3
                                                                                 4



      1   PARSONS BEHLE & LATIMER
          Rew R. Goodenow, Nevada Bar ID #3722
      2   Zachary S. Shea, Nevada Bar ID #15094
          50 West Liberty Street, Suite 750
      3   Reno, Nevada 89501
          Telephone: 775.323.1601
      4   Facsimile: 775.348.7250
          RGoodenow@parsonsbehle.com
      5   ZShea@parsonsbehle.com
      6   CAPRIO LAW, P.A.
          Courtney Caprio (Admitted Pro Hac Vice)
      7   Florida Bar No. 933961
          40 N.W. 3rd Street, Suite 200
      8   Miami, FL 33128
          Telephone: 786.353.5760
      9   Email: courtney@capriolawgroup.com
     10   AXS LAW GROUP, PLLC
          Jeffrey W. Gutchess (Admitted Pro Hac Vice)
     11   Florida Bar No. 702641
          Andrew E. Beaulieu (Admitted Pro Hac Vice)
     12   Florida Bar No. 115097
          2121 NW 2nd Avenue, Suite 201
     13   Miami, Florida 33127
          Telephone: 305-297-1878
     14   jeff@axslawgroup.com
          andy@axslawgroup.com
     15
          Attorneys for Plaintiffs
     16
                                          UNITED STATES DISTRICT COURT
     17                                        DISTRICT OF NEVADA
     18

     19   MAURICIO JASSO, individually and in his           Case No. 2:20-CV-00858-RFB-BNW
          capacity as the Court-Appointed Receiver of
     20   JAMA INVESTMENT GROUP, INC.,
          GUILLERMO SESMA, SYLVIA MARTINEZ
     21   SALINAS, BELISARIO JASSO BALDINI,                 STIPULATION AND ORDER FOR
          JAVIER RAMIREZ LARES, ANTONIO                     EXTENSION TO REPLY TO
     22   BACHALANI, RODRIGO FERNANCEZ                      PLAINTIFFS’ FOURTH MOTION TO
          JUAN ROMERO, and BERNARDO                         COMPEL WELLS FARGO BANK, N.A.
     23   VILLACECIAS,                                      TO PRODUCE DOCUMENTS AND
                                                            ADD CUSTODIANS [ECF NO. 70]
     24                     Plaintiffs,

     25             vs.                                     (FIRST REQUEST)

     26   WELLS FARGO BANK, N.A., KATHERINE
          DARRALL and JOSE RICO,
     27
                            Defendants.
     28
PARSONS
BEHLE &   28737.001\4822-4123-9031.v1
LATIMER
                 Case 2:20-cv-00858-RFB-BNW Document 88
                                                     85 Filed 08/20/21
                                                              08/19/21 Page 2 of 3
                                                                                 4




      1           Pursuant to Federal Rule of Civil Procedure 6(b)(1) and Local Rule IA 6-1, Plaintiffs
      2   Mauricio Jasso (“Jasso”), individually and in his capacity as the court-appointed receiver of JAMA
      3   Investment Group, Inc. (“JAMA”), Guillermo Sesma (“Sesma”), Sylvia Martinez Salinas
      4   (“Salinas”), Belisario Jasso Baldini (“Baldini”), Javier Ramirez Lares (“Lares”), Antonio
      5   Bachalani (“Bachalani”), Rodrigo Fernandez (“Fernandez”), Juan Romero (“Romero”), and
      6   Bernardo Villacecias (“Villacecias”) (collectively, “Plaintiffs”), and Defendants Wells Fargo
      7   Bank, N.A. (“Wells Fargo”), Katherine Darrall (“Darrall”), and Jose Rico (“Rico”) (collectively,
      8   “Defendants” and together with Plaintiffs, the “Parties”) by and through their undersigned counsel,
      9   for good cause shown, hereby stipulate and agree to extend Plaintiffs’ deadline to file its Reply in
     10   Support of Plaintiffs’ Fourth Motion to Compel Wells Fargo Bank, N.A. to Produce Documents
     11   and Add Custodians [ECF No. 70] (the “Motion”) by six days, from Friday, August 20, 2021, to
     12   Wednesday, August 26, 2021 for the following reasons:

     13           1.       Plaintiffs filed the Motion on July 28, 2021 [ECF No. 70].
     14           2.       Defendants filed Response to the Motion [ECF No. 81] on August 13, 2021.
     15           3.       Plaintiffs’ Reply in Support of the Motion is currently due on August 20, 2021.
     16           4.       A hearing on the Motion [ECF No. 70] is currently set for September 21, 2021
     17   before the Honorable Magistrate Judge Brenda Weksler, as stated in the Court’s July 29, 2021
     18   Minute Order [ECF No. 74].
     19           5.       Plaintiffs assert that there is good cause for six additional days to file its Reply to
     20   allow for input from key individuals who have been or are currently, out of the office.
     21           6.       Plaintiffs also request this brief extension to analyze and respond to Defendants’
     22   Response to the Motion to ensure that the numerous issues raised in the Response are addressed.
     23   This additional basis also qualifies as good cause.
     24           7.       No prejudice will result due to a 6-day extension, considering the hearing is not
     25   scheduled until September 21, 2021.
     26   ///
     27
                                                             2
     28   28737.001\4822-4123-9031.v1

PARSONS
                 Case 2:20-cv-00858-RFB-BNW Document 88
                                                     85 Filed 08/20/21
                                                              08/19/21 Page 3 of 3
                                                                                 4




      1           This extension request is sought in good faith and is not made for the purpose of delay.
      2           THEREFORE, for good cause shown, the Parties respectfully request an extension for
      3   Plaintiffs to file its Reply in Support of the Motion [ECF No. 70] from August 20, 2021, to and
      4   including August 26, 2021.
      5
           DATED this 19th day of August, 2021.                DATED this 19th day of August, 2021.
      6

      7    PARSONS BEHLE & LATIMER                             SNELL & WILMER L.L.P.

      8    /s/ Zachary S. Shea                                 /s/Erica J. Stutman (with permission)
                                                               Jeffrey Willis
           Rew R. Goodenow                                     Nevada Bar No. 4797
      9
           Nevada Bar No. 3722                                 Erica J. Stutman
     10    Zachary S. Shea,                                    Nevada Bar No. 10794
           Nevada Bar No 15039                                 3883 Howard Hughes Parkway, Suite
     11                                                        1100
           50 West Liberty Street, Suite 750                   Las Vegas, Nevada 89169
           Reno, Nevada 89501
     12
                                                               Attorneys for Wells Fargo Bank, N.A.,
     13    CAPRIO LAW, P.A.                                    Katherine Darrall, and Jose Rico
           Courtney Caprio (pro hac vice)
     14    Florida Bar No. 933961
           40th NW 3rd Street, Suite 200
     15    Miami, Florida 33128
     16
           AXS LAW GROUP, PLLC
     17
           Andrew E. Beaulieu
     18    Florida Bar No. 115097
     19    Jeffrey W. Gutchess
           Florida Bar No. 702641
     20    2121 NW 2nd Avenue, Suite 201
           Miami, Florida 33127
     21

     22    Attorneys for Plaintiffs
     23

     24           IT IS SO ORDERED.
     25
                          August 20, 2021.
                  DATED: ___________________
     26                                                UNITED STATES MAGISTRATE JUDGE
     27
                                                           3
     28   28737.001\4822-4123-9031.v1

PARSONS
